Citation Nr: 0520368	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-04 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to restoration of a 70 percent disability 
evaluation for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to the veteran's 
service-connected psychiatric disorder.



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from December 1963 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 


FINDINGS OF FACT

1. The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In December 2001, the RO notified the veteran of a 
proposal to reduce the disability evaluation for his service-
connected PTSD from 70 percent to 50 percent based 
essentially on findings in a July 2001 VA examination report 
suggesting that the veteran's symptoms did not meet the 
criteria required for a disability evaluation in excess of 50 
percent.  

3.  The RO reduced the veteran's disability evaluation for 
PTSD to 50 percent by a rating decision dated March 2002, 
effective as of June 1, 2002.  

4.  At the time of the reduction in March 2002, the veteran's 
PTSD had been rated as 70 percent disabling since April 1998, 
for a period of less than five years.

5.  At the time of the reduction in March 2002, the record 
reflects that the veteran's psychiatric disorder did not show 
consistent and steady improvement, and that the further 
examinations indicated that the veteran's disorder did, 
indeed, produce manifestations and symptoms indicative of a 
disability that was at least 70 percent disabling.  

6.  The record demonstrates that there has not been sustained 
material improvement in the symptoms attributable to the 
service-connected PTSD.

7.  The record reflects that the veteran has not completed 
high school, and has experience working in the construction 
industry.  He last worked full time in 1999.

8.  The veteran's service-connected psychiatric disorder 
precludes him from obtaining or retaining substantially 
gainful employment in keeping with his education and 
occupational experience.


CONCLUSIONS OF LAW

1.  The veteran has met the criteria for a restoration of the 
70 percent evaluation for PTSD, reduced to a 50 percent 
evaluation effective as of June 1, 2002.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 
3.344, 4.1- 4.14, 4.125-4.130, Diagnostic Code 9411 (2004).  

2.  The criteria for entitlement to TDIU due to service-
connected disability have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
in November 2000.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

In view of the fact that the Board is granting the benefits 
sought on appeal concerning the issues on appeal, any defect 
in complying with the duty to notify and the duty to assist 
is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (holding that strict adherence to legal requirements 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case because such adherence would impose 
additional burdens on the VA with no benefit flowing to the 
veteran); see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating and TIDU 
claims.  He has, by information letters, rating decisions, 
the SOCs, and the SSOCs, been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

I.  Restoration

In this case, service connection was granted for PTSD in an 
August 1997 rating decision, and this disability was rated as 
30 percent disabling, effective October 29, 1996.  This 
evaluation was increased to 50 percent via a rating action 
dated July 1, 1998, with an effective date of April 8, 1998.  
Two years later, in September 2000, the evaluation was again 
raised to 70 percent.  

The disability evaluation remained static until December 
2001, when it was proposed that the disability evaluation be 
reduced from 70 to 50 percent.  This reduction was formalized 
via a rating decision, dated March 6, 2002, with an effective 
date of June 1, 2002.  The veteran was notified of this 
decision and he appealed, claiming that his PTSD had not 
become less disabling.  

Following the veteran's appeal, the veteran underwent VA 
examinations in order to determine the nature and extent of 
his PTSD condition.  The RO then, in a rating decision dated 
November 23, 2004, concluded that the veteran's disorder 
should be rated as 70 percent disabling.  The effective date 
was not back to June 1, 2002 - the date in which his 
evaluation had been formally decreased from 70 to 50 percent 
- but it was restored to January 5, 2004.  After that 
occurred, the RO concluded that the veteran's appeal had been 
granted and thus, the issue involving the restoration of a 70 
percent rating was no longer on appeal.  The veteran was 
notified of this via a letter from the RO and also via an 
SSOC issued in November 2004.  

Despite the assertions made by the RO, the Board considers 
that the matter has not been resolved by administrative 
action and is, in fact, still before the Board because it 
involves "questions of law and fact" in controversy.  Thus, 
the Board still has jurisdiction over this aspect of the 
veteran's claim in accordance with 38 U.S.C.A. § 7104 (West 
2002), and 38 C.F.R. §§ 19.7(b), 20.101 (2004).  That is, 
notwithstanding, that the veteran has been granted a 70 
percent disability evaluation, the assignment of such a 
rating does not extend back to when the veteran's disability 
rating was reduced from 70 to 50 percent.  Instead, there is 
approximately an eighteen month gap in which the veteran did 
not receive the benefits that he requested.  Because this is 
not the maximum benefit under the VA Schedule for Rating 
Disabilities (Rating schedule) for this condition, the claim 
for a restoration remains a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

If the Board returns to the psychiatric examination 
accomplished in March 2000 that eventually led to the veteran 
being rated as 70 percent disabled, the Board finds that the 
veteran was employed.  The examiner found that the veteran 
was attentive and that his affect was appropriate.  The 
veteran complained of sleep disturbances, nightmares, 
decreased energy, and lethargy.  He was found to be oriented 
to time, place, and others.  An addendum was accomplished in 
June 2000.  On the addendum, the examiner reported that the 
veteran's Global Assessment Functioning score (GAF) was 45.  

The next official VA psychiatric examination was done in July 
2001.  The veteran intimated that he did not have frequent 
contact with his next-of-kin (besides his wife and children).  
The examiner noted that the veteran had a history of social 
isolation along with difficulty sleeping, irritability, an 
exaggerated startle response, hypervigilance, and decreased 
concentration.  The examiner reported that the veteran's 
treatment for his psychiatric disorder was inhibited by the 
veteran's battle with alcohol abuse.  

When questioned, the examiner found that the veteran was 
lucid but experienced some problems with memory functions.  
Delusions were not reported, and the examiner specifically 
noted that the type of manifestations and symptoms produced 
by the PTSD were nearly identical to those he previously 
reported.  The veteran stated that he had difficulties 
sleeping through the night, and that he basically stayed 
around the house both during the day and at night.  Upon 
completion of the examination, the doctor hypothesized that 
the veteran might have been overstating the symptoms and 
manifestations he was experiencing for monetary gain.  
However, the examiner also admitted that he could not 
definitely attribute the veteran's statements to such 
purposes.  The examiner further concluded that in order to 
further develop a conclusive diagnosis of the veteran, he 
would have to treat the veteran for a period of time.  Such 
treatment would help the examiner exclude symptoms and 
manifestations that might be related to outside sources or 
other conditions for which service connection was not 
granted.  A GAF score of 55 was assigned.

Another examination was done in December 2002.  The examiner 
found that the veteran's manifestations were productive of a 
disorder that could be classified as moderate to severe.  The 
examiner further reported that the veteran had difficulty 
sleeping, and experiencing nightmares, irritability, 
flashbacks, and diminished participation in outside 
activities.  The examiner further found that the symptoms and 
manifestations caused "significant distress and impairment 
in social and occupational functioning".  A GAF score of 45 
was assigned.  

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2004).  In this case, 
the RO satisfied these procedural requirements.  
Specifically, the RO issued a reduction letter in December 
2001.  The veteran was given 60 days to respond.  In March 
2002, the RO formalized the reduction and informed the 
veteran that it would reduce the veteran's disability 
evaluation effective June 1, 2002.  

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e) (2004), the RO must send the veteran 
written notice of the final action.  This notice must set 
forth the reasons for the action and the evidence upon which 
the action is based.  38 C.F.R. § 3.105(2) (2004).  Where a 
reduction of benefits is found warranted following 
consideration of any additional evidence submitted and the 
reduction was proposed under the provisions of 38 C.F.R. § 
3.105(e) (2004), the effective date of the final action shall 
be the last day of the month in which a 60-day period from 
the date of notice to the beneficiary of the final action 
expires.  38 C.F.R. § 3.105(2)(i) (2004).  The RO satisfied 
the requirements by allowing a 60-day period to expire before 
assigning the reduction effective date.  As such, it appears 
the RO met the requirements of the regulation for setting the 
effective date of the reduction.

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. § 3.105(e) (2004) with respect to the issue of 
the effective date for the reduction, the question becomes 
whether the reduction was proper based on the applicable 
regulations.  Under 38 C.F.R. § 3.344 (2004), sections (a) 
and (b) are to be applied in cases involving an evaluation 
that had continued at the same level for five years or more; 
section (c) is to be applied if the RO reduced an evaluation 
that had been in effect for less than five years.  In this 
case, in reducing the 70 percent evaluation assigned to the 
veteran's PTSD to 50 percent, the RO made such reduction in 
the March 2002 rating decision when the veteran's disability 
evaluation that had been in effect for less than five years.  
Therefore, with regard to that particular reduction, section 
(c) is applicable.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b) (2004), which require that 
only evidence of sustained material improvement under the 
ordinary conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  As well, 
this regulation provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c) (2004).

As noted above, the provisions of 38 C.F.R. § 3.344(a) and 
(b) (2004) are inapplicable because the veteran's prior 70 
percent disability evaluation had been in effect for less 
than five years at the time of the reduction.

The next question for the Board is whether the evidence of 
record as of March 6, 2002, provided a basis for the rating 
reduction.  At the time of this decision, the veteran's PTSD 
was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).  Under this section, a 50 percent evaluation is 
assigned for PTSD upon a showing of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week, difficulty in understanding complex 
commands; impairment of short- or long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2001).

In this case, as discussed above, although the July 2001 VA 
examination report assigned the veteran with a higher GAF 
score (that of 55), the examiner admitted that the veteran 
was claiming that he was still experiencing symptoms and 
manifestations previously noted in calendar year 2000.  The 
subsequent VA examination in December 2002 insinuated that 
the veteran was "decompressing" and awarded a GAF score of 
45.  The examiner noted that the veteran was experiencing 
symptoms and manifestations that had a serious effect on the 
veteran's social and industrial impairment.  VA treatment 
records from this same time noted that the veteran was 
receiving repeated counseling and suggestions on how to cope 
with his disorder.  

In comparing the medical evidence upon which the 70 percent 
evaluation was initially predicated with the evidence upon 
which the reduction to a 50 percent evaluation was based, the 
Board finds that overall improvement in the veteran's PTSD 
was not permanently shown at the time of the proposed 
reduction.  The initial 70 percent rating was based on the 
March 2000 VA examination.  By contrast, the examinations 
accomplished after that examination, in the Board's opinion, 
did not show that the veteran's symptoms were abating or less 
stressful.  They did not show that the veteran was actually 
improving.  Instead, they insinuate that, at best, the 
veteran's condition was remaining stable, with short periods 
of improvement followed by relapses.  

The Board finds that the VA examinations were adequate for 
rating purposes.  The reports of these examinations reflect 
that the examiners conducted comprehensive examinations, with 
full attention to the question of whether the veteran's PTSD 
continued to be in existence.  Moreover, the additional 
medical evidence received following the reduction proposal is 
essentially consistent with the examinations' findings, in 
terms of showing a mental disorder that was severely 
affecting the veteran's ability to work and intermingle with 
others.  Furthermore, the veteran's written statements are 
probative in value in terms of establishing clinical findings 
necessary to determining the appropriateness of an assigned 
schedular evaluation, given that he lacks medical credentials 
and training.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the Board has considered the evidence of record and 
finds that the reduction in the veteran's disability 
evaluation for PTSD from 70 percent to 50 percent was not 
proper in view of the criteria of 38 C.F.R. § 3.105(e) (2004) 
and the medical evidence of record.  As such, the evidence 
supports the veteran's claim and the veteran's 70 percent 
disability rating is restored, effective June 1, 2002.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is applicable in 
this case, and as such, the veteran's claim is granted.  See 
Gilbert v. Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).

II.  Total Disability Based on Individual Unemployability

The veteran has also requested a total disability evaluation 
based on individual unemployability due to his service-
connected disability (TDIU).  The veteran is receipt of 
benefits for PTSD, rated as 70 percent disabling.  The 
combined rating is 70 percent.  The veteran contends that he 
is unable to maintain substantially gainful employment as a 
result of his PTSD.  

Total disability is considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2004).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 (2004) are met.  
See 38 C.F.R. § 3.340(a)(2) (2004). 

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2004).  Rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a).  
38 C.F.R. § 4.16(b) (2004).

If a total disability rating is based on a disability or 
combination of disabilities for which the Rating Schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2004).

The veteran does meet the schedular requirements for a total 
disability rating based on individual unemployability.  The 
veteran has been granted service connection for one 
disability and that disability has been assigned a rating of 
70 percent.  

The term "substantially gainful occupation" was discussed 
by the Court, in Faust v. West, 13 Vet. App. 342 (2000).  
Although 38 C.F.R. § 4.16(a) (2004) does not specifically 
define what substantially gainful employment is, it does 
provide that "marginal employment" is not substantially 
gainful employment, and thus implies that employment that is 
more than marginal may be considered to be "substantially 
gainful employment."  Id. at 355-56; citing Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991) (stating that, for 
the purposes of § 4.16(a), "substantially gainful employment 
. . . . suggests a living wage").  The Court also noted that 
Social Security Administration regulations define 
"substantially gainful activity" as "work that -- (a) 
involves doing significant productive physical or mental 
duties; and (b) is done . . . for pay or profit," 20 C.F.R. 
§ 404.1509, and held that where, the veteran became employed, 
as shown by clear and convincing evidence, at a substantially 
gainful occupation -- i.e., one that provides annual income 
that exceeds the poverty threshold for one person, such 
employment constitutes, as a matter of law, a substantially 
gainful occupation.  Faust, 13 Vet. App at 355-56.

The Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held 
that for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor that takes his case outside the norm.  38 
C.F.R. §§ 4.1, 4.15 (2004).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high schedular rating that is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Moreover, 
there is no statute or regulation that requires VA to conduct 
a job market or employability survey to determine whether a 
claimant is unemployable because of one or more service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (2004).  Marginal employment is not 
to be considered substantially gainful employment.  Factors 
to be considered, however, will include the veteran's 
employment history, educational attainment, and vocational 
experience.  38 C.F.R. § 4.16 (2004).

The medical record clearly contains repeated statements from 
various health care professionals that indicate that the 
veteran would experience difficulties working in the 
profession for which he has been trained.  That is, the 
veteran has become more socially isolated and distrustful of 
others.  In order to treat his condition, the veteran has 
been prescribed medications that would disallow his use of 
tools that could injure himself or others.  The record does 
not contain any medical records that would fully contradict 
the veteran's written statements that he is unable to work as 
result of his PTSD.

The Board would point out that the record even contains a 
note from a health care professional insinuating that it 
would be dangerous to the veteran, and perhaps his co-
workers, if he pursued employment.  It is the Board's opinion 
that because of his repeated treatments for his psychiatric 
disorder, along with the various manifestations and 
complaints caused by his disability, it would be unlikely 
that the veteran would be able to procure a job that would 
reasonably accommodate numerous days off for the care and 
treatment of said disability.

Hence, although the entire record is not without a measure of 
ambiguity due to the veteran's addictions and nonservice-
connected disabilities, the Board concludes that the totality 
of the evidence in the file appears to be at least in 
approximate balance.  As the Board is unable to conclude that 
the preponderance of the evidence is against the claim, the 
claim may not be denied.  Therefore, pursuant to 38 C.F.R. § 
4.16 (2004), it is the decision of the Board that the 
veteran's service-connected PTSD renders him unable to attain 
and maintain gainful employment, and a total disability 


rating for compensation based on individual unemployability 
due to his service-connected disorder is warranted.


ORDER

The reduction in the 70 percent evaluation assigned the 
veteran's PTSD not having been warranted, restoration of the 
70 percent evaluation for PTSD is granted, effective from 
June 1, 2002, subject to the law and regulations governing 
the award of monetary benefits.

A TDIU due to the veteran's service-connected disability is 
granted, subject to the law and regulations governing the 
award of monetary benefits.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


